Order entered July 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00573-CV

 CITY OF PLANO, TEXAS; LISA HENDERSON, IN HER OFFICIAL CAPACITY AS
   CITY SECRETARY; HARRY LAROSILIERE, IN HIS OFFICIAL CAPACITY AS
 MAYOR; ANGELA MINER, IN HER OFFICIAL CAPACITY AS MEMBER OF THE
CITY COUNCIL; BEN HARRIS, IN HIS OFFICIAL CAPACITY AS MEMBER OF THE
  CITY COUNCIL; RICK GRADY, IN HIS OFFICIAL CAPACITY AS MEMBER OF
 THE CITY COUNCIL; LISSA SMITH, IN HER OFFICIAL CAPACITY AS MEMBER
    OF THE CITY COUNCIL; RON KELLEY, IN HIS OFFICIAL CAPACITY AS
     MEMBER OF THE CITY COUNCIL; TOM HARRISON, IN HIS OFFICIAL
  CAPACITY AS MEMBER OF THE CITY COUNCIL; AND DAVID DOWNS,IN HIS
     OFFICIAL CAPACITY AS MEMBER OF THE CITY COUNCIL, Appellants

                                                V.

 ELIZABETH CARRUTH, MATTHEW TIETZ, JANIS NASSERI, JUDITH KENDLER,
                  AND STEPHEN PALMA, Appellees

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00469-2016

                                           ORDER
       Before the Court is appellants’ June 22, 2016 opposed motion to extend time to file

appellants’ brief. Because appellants’ brief was timely filed, appellants’ motion is DENIED as

moot. Appellees’ brief is due to be filed by July 25, 2016.


                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE